On Petition to Rehear.
The petition to rehear is not in strict compliance with the rules of the Court in that it is a reargument of the questions decided in the original opinion.
The right of a defendant to be sued in the county of his residence is not questioned by anybody. However, in transitory actions the plaintiff may sue him wherever he can be found. In cross-actions, such as we have here, jurisdiction of the cases would have been in either Knox County or Putnam County. In other words had Mrs. Welch elected to sue the original plaintiffs in Knox County, that county would have had jurisdiction of any cross-action against Mrs. Welch. The same'is true with regard to the cases at bar in which Mrs. Welch has the right under the statute to file a cross-action against Harb-ison and also against Betty Ruth Hiscock.
The original plaintiffs (Harbison and Hiscock) cannot object to a cross-action against them on the ground of jurisdiction, i.e., that they should have been sued in Knox County. They invoked the jurisdiction of the Circuit Court of Putnam County against Mrs. Welch and by so doing submitted themselves to the court’s jurisdiction to try and determine a cross-action against them growing out of the same accident.
*199It is true that we did not respond to the plaintiff-in-errors ’ insistence that the common law writ of cer-tiorari was available to them to have the Court consider “the want of jurisdiction in the lower court”. We have held in cases, too numerous to require citation, that there is no right of appeal from the .action of the trial judge in overruling pleas in abatement; or to put it in another way, a court of law has no authority to grant a discretionary appeal upon issues which are not determinative of the whole case. Jurisdiction in most cases involves controversial issues of fact and there is no right of appeal from an interlocutory order deciding such an issue.
It may be we should not have decided the non-determinative issue of jurisdiction, but it has. nevertheless been decided, with the result that the contention which is now being made by the petitioners is pointless. Moreover no case is cited (because none can be found) where a plaintiff-in-error is permitted to invoke the common law writ of certiorari to have a hearing upon issues decided in a court of law from which a discretionary appeal does not lie.
The petition to rehear is denied.